Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.

Claims 1, 6-7 and 10 are presented for examination. 

Response to Argument

Applicant’s Remarks filed on 11/3/20 has been fully considered but they are not persuasive.  
In the Remarks, Applicant argues that:
The prior arts fail to teach the limitation of “obtaining, by the server, the N rendering instructions invoked by the local application comprises: operating, by the server, a virtual image driver to obtain the N rendering instructions, wherein the server dos not actually execute the N rendering instructions” recited in amended claim 1.
 
In response to point (1), according to Application, “[i]n claim 1, the N rendering instructions are obtained without occupying local computing resources” (Remarks at 4).  

“[f]urther, as shown in FIGS. 3 and 4 of Clift, the protocol adaptor 324 is inserted in the protocol stack of the server.  Therefore, in order for the protocol adaptor 324 to intercept the graphics command before formatting the graphics commands, at least a portion of the protocol stack of the server is occupied for processing to generate these graphics commands.  That is, the processing resources of the server are occupied” (Remarks at 5)
Examiner respectfully disagree.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the N rendering instructions are obtained without occupying local computing resources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s specification also does not disclose “the N rendering instructions are obtained without occupying local computing resources”.  According to Applicant’s specification, 
“[o]ptionally, in some possible implementations of the present disclosure, the server may obtain the N rendering instructions invoked by the local application in the following manner. The server obtains the N rendering instructions invoked by the local application, by invoking a virtual image driver. The local application usually uses the virtual image deriver to invoke rendering instructions. Therefore, by operating the virtual image driver, the rendering instructions may not be actually executed by the server.” ([0034] of originally filed specification).  
	Applicant’s specification merely disclose the uses of the virtual image driver to invoke (i.e., to call or activate) rendering instructions, and the rendering instruction may not be executed by the server.  In light of the Applicant’s specification, Clift teaches generating graphic information/graphics  wherein the server dos not actually execute the N rendering instructions to display the graphics)  Clift teaches the graphic driver at the server performs/reproduces the client graphic driver functions of generating/communicating the graphic information/graphic commands to control the client hardware to display the graphic (i.e., virtual image driver).

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clift (US 2012/0117145) in view of Rivera (US 2013/0215110).

Regarding claim 1, Clift teaches a remote image projection method, comprising: 
the N rendering instructions are executable by the client device for rendering; ([0033, 0035]; The server streams the generated graphics information to the client device for the client device to render and display; client device receiving graphics commands from the server for generating and displaying graphics at the client device) determining, by the server, a rendering resource for executing the N rendering instructions; ([0061][0065]; The server formats the command to include an object call (rendering resource) when it determines that a command needs immediate action by the client) generating, by the server, a rendering sequence based on an execution sequence of the N rendering instructions executed by the local application, ([0052, 0036, 0061]; The server (graphics protocol stack) processes and formats the commands so they can be implemented by the client based on the graphics commands of the application) wherein the rendering sequence includes rendering instruction determination information for determining the N rendering instructions; ([0061, 0062, 0065]; The sent commands to the client (rendering sequence) may include a function call to pull/request image data, or key for call look up (determine rendering information)) and transmitting, by the server, to the  client device the rendering sequence ([0039, 0061, 0065]; The graphics commands are formatted at the server and communicated to the client over a network connection) and rendering resource determination information for determining the rendering resource; ([0061, 0065]; The graphics commands are formatted to include object ID to look-up (determine) objects that include images, texture, or shaders (rendering resources)) to cause the client device to perform rendering wherein the obtaining, by the server, the N rendering instructions invoked by the local application comprises: operating, by the server, a virtual image driver to obtain the N rendering instructions, where the server does not actually execute the N rendering  instructions. ([0029, 0033-34]; A protocol server client of the server device may format the graphics commands ("N rendering instructions") at the graphics driver level ("virtual image driver") to be compatible with the client device, where the client device receives the graphics commands from the server and executes the commands through the remote user interface (RU/) of the client to displays the graphics on the client device (i.e., server device does not actually execute the commands to display the graphic))
However, Clift does not expressly teach receiving, by a server, from a client device an image rendering feature supported by hardware of the client device; obtaining, by the server, N  rendering instructions invoked by a local application, wherein the N is a positive integer, the N rendering instructions are invoked by the local application based on the image rendering feature   supported by the hardware of the client device.  
In analogous teachings, Rivera teaches receiving, by a server, from a client device an image rendering feature supported by hardware of the client device; ([0010, 0076, 0099]; An agent on a local computing machine ("server") intercepts ("receiving") a graphics command ("image rendering feature") by a remote computing machine ("client device")) obtaining, by the server, N rendering instructions invoked by a local application, wherein the N is a positive integer, (Fig. 4; [0093, 0101-0107]; The graphics hook 504 collects window information and image data ("rendering instructions") from the application 502 ("local application") on the local computing machine ("server")) the N rendering instructions are invoked by the local application based on the image rendering feature supported by the hardware of the client device. ([0116; The application is determining to render a portion of the graphics command ("image rendering feature") based on the characteristics of the remote computing device ("client device"))
Thus, given the teachings of Clift, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera into Clift teaching remote graphics rendering that is provided to a client device from a 

Regarding claim 6, the combination of Clift and Rivera teaches each and every limitation of claim 1 and Clift further teaches the method according to claim 1, wherein the rendering instruction determination information is index identifiers of the N rendering instructions. ([0061, 0065-68; The synchronous graphics commands can be formatted with a    call ID that can be used with a lookup table for an API call).

Regarding claim 7, the combination of Clift and Rivera teaches each and every limitation of claim 1 and Clift further teaches the method according to claim 1, wherein the rendering resource determination information is an index identifier of the rendering resource. ([0061, 0065-68; An object ID is used to receive objects, returned to the client by the server, were the object is a rendering resource (e.g. texture, shader)).

Regarding claim 10, Clift teaches a server, comprising one or more processors and a non-transitory computer readable medium for storing operation instructions, wherein the processors execute the operation instructions in the non-transitory computer readable medium to: the N rendering instructions are executable by the client device; ([0033, 0035]; The server streams the generated graphics information to the client device for the client device to render and display; client device receiving graphics commands from the server for generating and displaying graphics at the client device) determine a rendering resource for executing the N rendering instructions; ([0061, 0065]; The server formats the command to include an object call (rendering resource) when it determines that a command needs immediate action by the client) generate a rendering sequence based on an execution sequence of the N rendering instructions executing by the local application, ([0052, 0036, 0061]; The server (graphics protocol stack) processes and formats the commands so they can be implemented by the client based on the graphics commands of the application) wherein the rendering sequence includes rendering instruction determination information for determining the N rendering instructions;([0061, 0062, 0065]; The sent commands to the client (rendering sequence) may include a function call to pull/request image data, or key for call look up (determine rendering information)) and transmit to the client device the rendering sequence ([0039, 0061, 0065]; The graphics commands are formatted at the server and communicated to the client over a network connection) and rendering resource determination information for determining the rendering resource; ([0061, 0065]; The graphics commands are formatted to include object ID to look-up (determine) objects that include images, texture, or shaders (rendering resources)) to cause the client device to perform rendering without an intermediary device wherein when obtaining the N rendering instructions invoked by the local application, the server obtains the N rendering instructions invoked by the local application, by invoking a virtual image driver, where in the server does not actually execute the N rendering instructions. ([0029, 0033-34]; A protocol server client of the server device may format the graphics commands ("N rendering instructions") at the graphics driver level ("virtual image driver") to be compatible with the client device, where the client device receives the graphics commands from the server and executes the commands through the remote user interface (RU/) of the client and displays the graphics on the client device (i.e., server device does not actually execute the commands to display the graphic)).


In analogous teachings, Rivera teaches receive from a client device an image rendering feature supported by hardware of the client device; ([0010, 0076, 0099; An agent on a local computing machine ("server") intercepts ("receiving") a graphics command ("image rendering feature") by a remote computing machine ("client device")) obtain N rendering instructions invoked by a local application, wherein the N is a positive integer; (Fig. 4; [0093, 0101-0107]; The graphics hook 504 collects window information and image data ("rendering instructions") from the application 502 ("local application") on the local computing machine ("server")) and N rendering instructions are invoked by the local application based on the image  rendering feature supported by the hardware of the client device. ([0116; The application is determining to render a portion of the graphics command ("image rendering feature") based on the characteristics of the remote computing device ("client device")).

Thus, given the teachings of Clift, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rivera into Clift teaching remote graphics rendering that is provided to a client device from a server device. The system allows the server to generate and provide rendering instructions to the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454